                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. C19-0211-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    JAMES K. JEFFERSON,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the Government’s motion for relief from being
18   required to participate in mediation pursuant to Western District of Washington Local Civil Rule
19   39.1 (Dkt. No. 14). The Court held a status conference in this matter on June 11, 2019, and
20   ordered the parties to complete mediation pursuant to Local Civil Rule 39.1 no later than August
21   30, 2019. (See Dkt. No. 11.) The Government moves for relief from that requirement
22   Defendant’s failure to communicate with his counsel, Defendant’s inability to confirm a
23   mediation date, and the likely ineffectiveness of mediation due to the parties’ disparate views on
24   how this case may be resolved. (See generally Dkt. No. 14); see W.D. Wash. Local Civ. R.
25   39.1(a)(1). Having thoroughly considered the Government’s motion and the relevant record, the
26   Court hereby GRANTS the motion and ORDERS that the parties are relieved of their obligation


     MINUTE ORDER
     C19-0211-JCC
     PAGE - 1
 1   to participate in mediation pursuant to Local Civil Rule 39.1.

 2          DATED this 23nd day of August 2019.

 3                                                          William M. McCool
                                                            Clerk of Court
 4
                                                            s/Tomas Hernandez
 5
                                                            Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0211-JCC
     PAGE - 2
